Citation Nr: 1607141	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-00 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether restoration of the 40 percent rating for the Veteran's right shoulder disability, reduced to 10 percent effective November 1, 2008, is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from July 1996 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in December 2014.  A transcript of that hearing is of record.  

In a January 2015 decision, the Board denied this appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In December 2015, the Court granted a joint motion for partial remand of the Veteran and the Secretary of Veterans Affairs, vacated the 2015 decision as to the reduction matter, and remanded the matter to the Board for action consistent with the terms of the joint motion.  


FINDINGS OF FACT

1.  In a September 2005 rating decision, the RO awarded a 40 percent rating for the Veteran's right shoulder disability based on limitation of motion.  

2.  The evidence of record did not show actual improvement, under the ordinary conditions of work and life, in the Veteran's right shoulder disability, prior to the reduction from 40 percent to 10 percent, effective November 1, 2008.  


CONCLUSION OF LAW

2.  The criteria for restoring the 40 percent rating for the Veteran's right shoulder disability effective November 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

For the application of the rating schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  Id.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  Id.  

Different examiners, at different times, will not describe the same disability in the same language.  38 C.F.R. § 4.2.  Features of the disability which must have persisted unchanged may be overlooked or a change for the better or worse may not be accurately appreciated or described.  Id.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  Id.  Each disability must be considered from the point of view of the veteran working or seeking work.  Id.  If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Id.  

This case involves the reduction of the Veteran's disability rating for her right shoulder disability from 40 percent to 10 percent in the rating decision on appeal.  Ratings reductions have specific due process requirements, found at 38 C.F.R. § 3.105 (e).  Those requirements, rather than the general requirements for claims found at 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, are applicable to this issue.  

Under 38 C.F.R. § 3.105(e), where the reduction of rating is considered warranted and the lower rating would result in a reduction in compensation payments currently being made, a rating proposing the reduction will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in § 105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

Here, there is a May 16, 2008 rating decision of record in which the RO proposed reducing the rating assigned for the Veteran's service-connected right shoulder disability from 40 percent to 10 percent.  This was enclosed, along with notice of the rights referred to in 38 C.F.R. § 3.105(e), in a letter sent to the Veteran and her representative on May 19, 2008.  The rating decision set out the material facts and reasons for the proposed reduction.  

The Veteran did not submit additional evidence or request a predetermination hearing prior to the reduction.  On August 19, 2008, the RO sent a letter to the Veteran and her representative with a rating decision notifying her that the rating had been reduced that the reduction would be effective November 1, 2008.  The due process requirements of 38 C.F.R. § 3.105(e) were complied with in this case.  

Substantive requirements particular to reductions are found at 38 C.F.R. § 3.344.  Subsections (a) and (b) of that section provide requirements for reductions in disability ratings that have been in place for five years or more.  Subsection (c) refers to disabilities that are likely to improve and provide that the provisions of subsections (a) and (b) do not apply for ratings in place less than five years.  In such cases reexaminations disclosing improvement will warrant reduction in the rating.  

However, general rating provisions apply in any reduction case, regardless of how long the rating has been in place.  See Brown v. Brown, 5 Vet. App. 413, 421 (1993).  From these general rating provisions, such as 38 C.F.R. § 4.2 and § 4.10, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in disability has actually occurred but also that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id.  

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part. Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

In a March 1999 rating decision, the RO granted service connection for right shoulder reconstruction status post dislocation and an initial disability rating of 20 percent was assigned under the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of motion of the arm..  In a January 2000 rating decision, the RO increased the rating to 20 percent.  

Diagnostic Code 5201 provides that a 40 percent rating be assigned for limitation of motion of the major arm to 25 degrees form the side, a rating of 30 percent for limitation of motion of the arm to midway between the side and shoulder level, and a 20 percent rating for limitation of motion of the arm at shoulder level.  

VA, through QTC Medical Services, conducted a compensation and pension examination of the Veteran's right shoulder in June 2005.  The Veteran reported that she suffered from constant numbness and aching pain of the shoulder.  She reported that the condition did not cause incapacitation, providing evidence against this claim, and that she had functional impairment in difficulty reaching high objects or heavy lifting.

Imaging study of the right shoulder showed no acute fracture or dislocation.  Joint spaces were within normal limits and there were fixation screws of the glenoid.  The impression was no acute abnormality identified.  Range of motion of her right arm was measured as flexion to 120 degrees with pain at 110 degrees; abduction to 20 degrees with pain at 20 degrees; external rotation to 90 degrees; and internal rotation is 90 degrees.  Shoulder joint function was additionally limited by lack of endurance and pain after repetitive use and pain was the major functional impact.  It was not additionally limited by weakness or incoordination following repetitive use.  The examiner stated that he was unable, without resorting to speculation, to make a finding of the limitation in degrees of joint function due to pain and lack of endurance.  

In a remarks section, the examiner stated that there was no effect of the shoulder condition on the Veteran's usual occupation because she was not working at the time.  The examiner stated that the effect of the condition on her daily activity was difficulty lifting heavy objects and reaching and working overhead, providing more evidence against this claim.  

Based on that examination, the RO increased the disability rating from 20 percent to 40 percent under Diagnostic Code 5201.  It stated that the abduction to 20 degrees wanted an evaluation of 40 percent based on limitation of motion to 25 degrees from the side.  The increase to 40 percent was effective August 18, 2004.   

The 40 percent rating was thus in effect from August 18, 2004 to November 1, 2008, less than five years.  Therefore the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable.  

In November 2007, VA conducted another compensation and pension examination of the Veteran's right shoulder.  At this time the Veteran was working as a real estate agent.  She reported that her main problem with her right shoulder was limited range of motion.  She also reported that she suffered from pain when lifting.  She reported that she had pain if she sleeps on her right shoulder.  She reported that she does get flare-ups, in particular that she has increased symptoms at night if she lies on her shoulder.  She reported her shoulder disability caused a decreased ability to exercise, engage in recreational activities, and in her lifting ability.  She indicated that it did not affect her employment.  

Physical examination revealed some tenderness in the anterior lateral aspect of the shoulder to palpation.  She had forward flexion to 160 degrees, abduction to 160 degrees, and internal and external rotation to 90 degrees, each.  She had pain at that the maximum point of flexion and abduction following repeated range of motion testing but no weakness or fatigue.  She had no instability of the shoulder.  X-rays showed metallic anchors in the right glenoid but no evidence of acute fracture or dislocation.  

During the hearing before the undersigned, the Veteran testified that she suffered from limitation of motion of her right shoulder and that the extent of limitation depends on recent actions, such as following exertion with the right arm, and changes in weather.  She reported that some days her shoulder function is much worse than other days.  

The 2007 examination report shows that the Veteran had greater measured range of motion than the previous examination and the range of motion does accord with the 10 percent rating, rather than the 40 percent rating.  However, the examination report does not reflect that the Veteran's right shoulder disability improved under the ordinary conditions of life and work.  

As reflected in the examination report, the Veteran explained that she suffers from pain when lifting, and suffers from flare-ups, particularly if she lies on her shoulder at night.  Yet, there is no comment by the examiner with regard to the flare ups, and more importantly, no comment as to the range of motion of her arm in lifting or following lifting.  This is particularly important given her testimony before the undersigned.  It is expected that she would lift objects under the ordinary conditions of life and work.  

As the examination report did not address such conditions, despite the fact that the Veteran told the examiner of her problems with lifting, the Board finds that the examination report does not show improvement under the ordinary conditions of life and work.  Hence, the Board concludes that the basis for the reduction is insufficient and the 40 percent rating must be restored.  In light of the joint motion further discussion of this issue is simply unwarranted. 

ORDER

The 40 percent disability rating for the Veteran's service-connected right shoulder disability is restored effective November 1, 2008. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


